Appellate Case: 22-3074            Document: 010110750345   Date Filed: 10/07/2022     Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                           UNITED STATES COURT OF APPEALS                       Tenth Circuit

                                 FOR THE TENTH CIRCUIT                         October 7, 2022
                             _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
  UNITED STATES OF AMERICA,

         Plaintiff - Appellee,

  v.                                                             No. 22-3074
                                                     (D.C. No. 6:17-CV-01230-EFM-JPO)
  $96,935.00 IN UNITED STATES                                      (D. Kan.)
  CURRENCY, more or less,

         Defendant.

  ------------------------------

  JONATHAN QUERISMA,

         Movant - Appellant.
                        _________________________________

                                 ORDER AND JUDGMENT*
                             _________________________________

 Before HOLMES, Chief Judge, KELLY, and ROSSMAN, Circuit Judges.**
                    _________________________________

        Movant-Appellant Jonathan Querisma, proceeding pro se, appeals from the

 district court’s order denying his motion for reconsideration in a civil forfeiture

 proceeding. In the forfeiture proceeding, the court entered default judgment and a


        *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
           After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
Appellate Case: 22-3074    Document: 010110750345       Date Filed: 10/07/2022     Page: 2



 final order of forfeiture of the defendant property on November 27, 2017. R. 28.

 More than four years later (January 18, 2022), Mr. Querisma filed his motion for

 reconsideration claiming that he was entitled to the property. He urged the district

 court to set aside the default judgment and reopen the case. The district court

 concluded Mr. Querisma lacked statutory standing to seek relief. See United States

 v. $96,935.00 in U.S. Currency, No. 17-1230-EFM, 2022 WL 823087, at *3 (D. Kan.

 Mar. 18, 2022). Our jurisdiction arises under 28 U.S.C. § 1291 and we affirm.

       On appeal, Mr. Querisma argues that the government lacks any proof that the

 forfeited property was proceeds of controlled substance violations. He contends that

 the stop of the vehicle in which the property was located was not supported by

 evidence of a traffic violation. According to Mr. Querisma, he was not given an

 opportunity to contest the forfeiture. Mr. Querisma does not challenge the district

 court’s ruling on statutory standing (and has therefore waived the issue). See Burke

 v. Regalado, 935 F.3d 960, 1014 (10th Cir. 2019). Even if he had, such a challenge

 would be unavailing based on the record.

       We review the question of statutory standing de novo. Niemi v. Lasshofer,

 770 F.3d 1331, 1344 (10th Cir. 2014); see also Lexmark Int’l, Inc. v. Static Control

 Components, Inc., 572 U.S. 118, 127–28, 128 n.4 (2014) (distinguishing between

 statutory standing and subject-matter jurisdiction). A claimant must establish both

 constitutional Article III standing and statutory standing. See United States v. U.S.

 Currency, in the Amount of $103,387.27, 863 F.2d 555, 560 n.10 (7th Cir. 1988). To

 establish statutory standing, a claimant must comply with Rule G of the

                                            2
Appellate Case: 22-3074    Document: 010110750345        Date Filed: 10/07/2022     Page: 3



 Supplemental Rules. United States v. All Funds on Deposit with R.J. O’Brien &

 Assocs., 783 F.3d 607, 618 (7th Cir. 2015). Under Rule G, a person who wishes to

 assert an interest in the forfeited property must file a claim signed under penalty of

 perjury that identifies the specific property claimed, the claimant, and the claimant’s

 interest in the property, and is served on the appropriate government attorney. Fed.

 R. Civ. P. Supp. R. G(5)(a)(i)(A–D). When notice is given by publication on an

 official government forfeiture site, the claim must be filed within 60 days after the

 first day of such publication. Fed. R. Civ. P. Supp. R. G(5)(a)(ii)(B).

       Here, the government properly noticed Mr. Querisma through notice by

 publication on an official government forfeiture website pursuant to Rule

 G(4)(a)(iv)(C) as he was unknown to the government. R. 12. Mr. Querisma then

 failed to file a timely Rule G(5) claim as his claim was filed over four years after the

 first day of publication on the government’s forfeiture website — well beyond the

 60-day limit. Furthermore, Mr. Querisma presented no statement signed under

 penalty of perjury claiming ownership of the forfeited property. Given Mr.

 Querisma’s failure to abide by the “procedural imperatives” of the Supplemental

 Rules, he has failed to establish statutory standing. United States v. $148,840.00 in

 U.S. Currency, 521 F.3d 1268, 1273 n.3 (10th Cir. 2008) (citing United States v.

 $8,221,877.16 in U.S. Currency, 330 F.3d 141, 150 n.9 (3d Cir. 2003)).

       AFFIRMED. We DENY Mr. Querisma’s motion to proceed in forma pauperis

 because he has “failed to show the existence of a reasoned, nonfrivolous argument on



                                            3
Appellate Case: 22-3074   Document: 010110750345        Date Filed: 10/07/2022   Page: 4



 the law and facts in support of the issues raised on appeal.” Rolland v. Primesource

 Staffing, L.L.C., 497 F.3d 1077, 1079 (10th Cir. 2007).


                                           Entered for the Court


                                           Paul J. Kelly, Jr.
                                           Circuit Judge




                                           4